Citation Nr: 1414254	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-32 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for disabilities of both knees, including as secondary to a service-connected bilateral ankle disability. 

The Board has reviewed all evidence of record, including that found on Virtual VA.


FINDING OF FACT

The Veteran's current left and right knee disabilities are proximately due to his service-connected bilateral ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left and right knee disabilities have been met. 3 8 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis

The Veteran has current disabilities of each knee; as he has been diagnosed as having degenerative joint disease in both knees.  He is service connected for chronic left and right ankle sprain.

In May 2008, Dr. R.K.S. reported that the Veteran had posttraumatic bilateral pain in his ankles resulting in a life-long disability.  

In a VA treatment record dated November 2009, a VA physician agreed with the Veteran that an injury to the ankle that ultimately caused long term loss of mobility and altered gait would "likely alter normal forces" and could be "an additive" to degenerative changes to the knees.  The same physician wrote in December 2009 that it was not certain that the Veteran's knee problems resulted from his knee problems, but was more likely than not those alterations in gait due to ankle problems would adversely affect his knees.  

On VA examination in February 2010, the examiner noted that the Veteran's gait was antalgic.  The examiner reported an inability to provide an opinion as to the etiology of the Veteran's bilateral knee disability without resort to speculation.    

In a June 2010 letter, Dr. R.K.S. reported that the Veteran had pain in his knees and ankles during service and weakening knees and ankles had caused degenerative problems over the years.  

In June 2011, a VA physician noted that the Veteran had pain in multiple joints that seemed to be related to a history of falls, and that the falls were secondary to ankle weakness.

At the July 2012 Board Hearing, the Veteran testified that he frequently fell onto his knees due to the weakness of his ankles.  

He submitted a July 2012 statement from a private chiropractor, who wrote that the Veteran's falls resulting from his weakened ankles were the indirect cause of pain and symptoms in his spine, hips, shoulders and extremities.  

The VA examiner declined to provide an opinion; hence the examination report weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The multiple other medical opinions are favorable.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for left and right knee disabilities under 38 C.F.R. §§ 3.303 and 3.310(a) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is granted.  

Entitlement to service connection for a right knee disability is granted.

____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


